DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         TRANSDEV SERVICES, INC. and DOUGLAS HEALY,
                        Appellants,

                                   v.

         BARBARA GILLIS, as Personal Representative of the
             ESTATE OF ANTWAN GILLIS, Deceased,
                           Appellee.

                             No. 4D21-2953

                         [September 8, 2022]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michele Towbin-Singer, Judge; L.T.
Case No. CACE17-007344.

  William E. Calnan of The Tarich Law Firm P.A., Hollywood for
appellants.

  Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, and Michael D. Overbeck and Michael D. Dickenson of Schuler,
Halvorson, Weisser, Zoeller, Overbeck & Baxter P.A., for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.